DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Damian Aquino (Reg No 54,964) on August 23, 2021

The application has been amended as followed:

Claims 24 – 25 and 33 are canceled.

            In claim 21, the limitation “…to reduce the a-frequency roll off…” in line 14 has changed to “…to reduce a frequency roll off…”.

            In claim 26, the limitation “…to a frequency control signal…” in line 2 has changed to “…to [[a]] the frequency control signal…”.

            In claim 27, the limitation “…of claim 22 wherein…” in line 1 has changed to “…of claim 22, wherein…”.

            In claim 32, the limitation “…a ratio betweenthe reference clock signal…” in line 3 has changed to “…a ratio between the reference clock signal…”.

Allowable Subject Matter

            Claims 21 – 23 and 26 – 32 are allowed.


           Re independent claims 21 and 28, the prior art of record, specifically Shu et al (US 9,306,730) teaches of a clock data recovery (CDR) device (Fig.4) comprising: a digital phase detector circuit (#421, Fig.4) configured to detect a phase difference of an incoming data signal (Din, Fig.4) and to generate a first phase detection signal using a sampling clock disposed on a feedback path (#418, Fig.4); a digital loop filter (#422, #423, #424, #425, Fig.4) configured to generate a frequency control word using at least the first phase detection signal (FCW, #428, Fig.4); and a fractional-N phase lock loop (Frac-N PLL) circuit (#410, Fig.4) comprising a voltage-controlled oscillator (VCO) (#417, Fig.4) configured to generate the sampling clock signal using an oscillator control signal (#432, Fig.4), the oscillator control signal being based on a reference clock signal (#101, Fig.4) and the frequency control word (FCW, #428, Fig.4).

           However, regarding independent claims 21, none of the cited prior art alone or in combination provides the motivation to teach: “a feedforward path circuit comprising a first sigma delta modulator, the first sigma delta modulator being configured to generate an oscillator compensation signal according to at least the frequency control word and a digital gain scaling factor; and a fractional-N phase lock loop (Frac-N PLL) circuit comprising a voltage-controlled oscillator (VCO) configured to generate the sampling clock signal using an oscillator control signal and the oscillator compensation signal, the oscillator compensation signal being generated to reduce the a-frequency roll off of the sampling clock signal introduced by the Frac-N PLL circuit.”

           Re independent claims 28, none of the cited prior art alone or in combination provides the motivation to teach: “generating an oscillator compensation signal to compensate a high-frequency roll off according to at least the frequency control word and a digital gain scaling factor by a feedforward path circuit, the feedforward path circuit comprising a first sigma delta circuit; and generating the sampling clock signal using at least the oscillator control signal and the oscillator compensation signal by the VCO.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633